DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 10-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/09/2022.
Applicant's election with traverse of Group I in the reply filed on 05/09/2022 is acknowledged.  The traversal is on the ground(s) that there is no evidence of materiality of the alleged difference provided (for Group I & Group II), and that Group I & III are characterized as directed to mutually exclusive species in an intermediate-final product relationship, and for Group II & III, that there is no evidence provided of a materially different process.  
This is not found persuasive because with regards to Groups I & II, examiner has provided a materially different process for making the product (i.e. wherein the lamination is performed at a temperature over 100C), thus showing how the inventions are distinct. 
With regards to applicants arguments as pertaining to the restriction requirement between Groups II & III and groups I & III, the arguments are found persuasive and thus claim 11 (group III) is rejoined. Thus claims 1-9 & 11 are currently being examiner, with claim 10 being withdrawn as being drawn to a non-elected invention.
The requirement with regards to Group I & II is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the wetting tension" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation of “the thickness direction” in line 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation of “the melting point” and the “the thickness direction in line 5. There is insufficient antecedent basis for this limitation in the claim
Claim 3 recites the limitation of “the control” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation of “the time” and “the elongation” in line 2, and “the difference” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation of “the pressing force” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation of “the main chain” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation of “the water contact angle”. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation of “the water absorption” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-9 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokura (JP2017002115A - see machine translation attached) and Hosoda (WO2016104297A1 – corresponding JP6565936B2 used for citations – see machine translations attached for both).
Regarding claim 1, Yokura is drawn to the art of a fluorine resin film joinable without using an adhesive and in which thermal fusion is possible at a relatively low temperature of lower than the melting point (Abstract). Yokura discloses a method of a laminating a first substrate (can be interpreted as a metal foil or a heat resistant film, as both can be laminated at once [0022], thus while the embodiments show a metal foil being laminated first and then a heat resistant film, in the embodiment wherein both are joined at once, the heat resistant film is interpreted as the first substrate) with a second substrate (fluororesin film) at a temperature of lower than the melting point of the fluororesin (i.e. below 280oC [0021]) by passing through rolls (i.e. pressing) [0022] ([0020-0027]). Yokura discloses the fluororesin to be a fluororesin as in the instant specification [0018 & 0026] (see instant specification 0053-0070]). The heat resistant film as disclosed by Yokura (polyimide [0021 & 0026]) is also the same as in the instant application (see instant specification [0023-0024]), and as is the metal foil layer of Yokura [0019] (see instant specification [0026]). Further, Yokura discloses carrying out surface treatment (i.e. plasma or corona discharge treatment (wherein the treatment can be under vacuum)) on a joining/bonding surface of the fluororesin film (i.e. first surface of second substrate) ([0015-0016]; [0008-0013]). Yokura further discloses the same or similar conditions for surface treatment [0015-0016] (see instant specification [0044 & 0047]). Further Yokura discloses that surface treatment of the fluororesin leads to COOH and OH groups being added to the film surface which increases heat sealing properties [0010]. Furthermore, this is exactly the rationale as also disclosed in the instant specification [0030] and further as disclosed in the instant specification, the surface treatment leads to higher wetting tension [0040]. 
Thus, given that Yokura has disclosed carrying out surface treatment at the same or similar conditions and has also disclosed the fluororesin film being the same or similar, it can be reasonably expected that the fluororesin film of Yokura has a first surface (bonding surface) that has a wetting tension as specified, and the second surface has a wetting tension that is lower. The presently claimed properties would obviously have been present once the same or similar product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
Further Yokura has disclosed laminating at a temperature lower than the melting point and even though an embodiment may show a temperature higher than 100oC, and has additionally disclosed embodiments wherein the metal foil and fluororesin and heat resistant film are laminated simultaneously i.e. at once, and wherein the metal foil is first laminated to the fluororesin to form a laminate and then that laminate is laminated with the heat resistant film (see above). It is noted that disclosed examples and preferred embodiments do no constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). As such, the disclosure of laminating at a lower temperature than the melting point of the fluororesin encompasses and overlaps the instantly claimed range and thus obviates the range (see MPEP 2144.05 (I)). 
Furthermore, Yokura discloses that the heat-resistant film can also be surface treated, or rather the surface of the heat resistant film that is to be joined can undergo surface treatment [0021]. The instant specification discloses surface treatment of the heat resistant film being responsible for the water contact angle of the film (instant specification [0048]). As such, given that Yokura has disclosed the same or similar heat resistant film and the same or similar surface treatment, it can be reasonably expected that the heat resistant film has all the properties as claimed (i.e. water contact angle and water absorption rate). The presently claimed properties would obviously have been present once the same or similar product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Finally, Yokura also discloses a step of etching the metal foil that is the outermost layer (layer 3 – figure 1 shows layer 3, the metal foil, being the outermost layer) from the laminated body II (i.e. laminate of metal foil and fluororesin substrate and heat resistant film) to form a wiring pattern (i.e. circuit pattern) [0028]. 
In the event the applicant disagrees with the above explanations as pertaining to laminating the fluororesin film with a first substrate and then in a separate subsequent step laminating the first and second substrate laminate to a third substrate, this step is known from Hosoda. In the event the applicant disagrees with the explanation as pertaining to the lamination temperature, this step is also known from Hosoda.
Hosoda is also drawn to the art of a laminate of a fluororesin layer with two substrates, which can be metal foil or heat resistant resin layer [0009]. Hosoda discloses that the melting point of the fluororesin is 260oC to 320oC [0038] and discloses a first laminating step wherein a metal foil is laminated to the fluororesin with rolls or belts [0082] at a temperature of between (melting point-20oC) and (melting point-180oC) [0083], thus disclosing a range that overlaps and encompasses the instantly claimed range and thus obviates the range (see MPEP 2144.05 (I)). Hosoda also discloses a step (a) wherein the fluororesin is laminated to the metal foil at a temperature as specified in instant claim 1, and then a step (b) wherein the fluororesin and metal laminate is laminated to a third substrate at a temperature of higher than the melting point of the fluororesin [0093] ([0082-0094]). 
Hosoda also discloses a pressing force to be between 98 to 1470 N/cm i.e. 9.8 kN/m to 147 kN/m [0084]. Furthermore, Hosoda discloses that the fluororesin contains functional groups at the end or terminal of the main chain and a pendant group of the main chain, wherein the functional groups are carbonyl, hydroxy or isocyanate [0047 & 0044 & 0032-0033]. Finally all ranges disclosed form overlapping and encompassing ranges with the instantly claimed ranges (see MPEP 2144.05 (I)).
It would have been obvious to an ordinarily skilled artisan to have modified the laminating steps of Yokura with the steps of laminating at a temperature as specified, and the steps of laminating a first substrate and fluororesin, and then a separate step of laminating the first laminated body (first substrate + fluororesin) with a second substrate as disclosed by Hosoda, to arrive at the instant invention, in order to obtain a laminated board with sufficiently high adhesive strength [0011].

Regarding claims 2-3, 5 & 7-9 & 11, the instant limitations have been disclosed by Yokura and Hosoda (see claim 1 rejection above).

Regarding claim 4, given that Yokura and Hosoda disclose the same or similar materials and process of laminating and transporting the first and second substrate (see claim 1 rejection above), it can be reasonably expected that the elongation of the first and second substrate and the difference in elongation between the first and second substrate is as is instantly claimed, since the elongation is an inherent property of the material and how it is processed. The presently claimed properties would obviously have been present once the same or similar product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Regarding claim 6, the instant limitations have been disclosed above (see claim 1 rejection above).
It would have been obvious to an ordinarily skilled artisan to have modified the fluororesin of Yokura to have functional group as claimed as a terminal group of the main chain and a pendant group of the main, as disclosed by Hosoda, to arrive at the instant invention, in order to increase the adhesive strength at the interface between the fluororesin, metal and heat resistant layers [0044].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP2005324511A (see machine translation attached - drawn also to a fluororesin laminate).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712